Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Salame (US Pub. No. 2017/0024312) in view of Irudayaraj et al (US Pub. No. 2019/0065258), hereafter, “Irudayaraj.”

 As to claim 1, Salame discloses a method, comprising: 
determining, by a computing system, that at least a first shared computing resource, included among a plurality of shared computing resources managed by a controller, is potentially faulty ([0063], particularly, “For instance, if a particular type of network data router exhibited a load-related problem in a certain configuration, system 400's operator would automatically determine if any other clients used the same or a similar network router, particularly in the same configuration. On detecting such a potential fault situation, the operator might notify the second client of a possible problem, or system 400 might automatically begin conducting more thorough testing of the suspect component belonging to the second client, in order to proactively detect an incipient fault and to avert it.”);
 configuring, by the computing system, the controller to identify the first shared computing resource in response to a client device requesting the controller for access to a first application, to assign the first shared computing resource to deliver the first application to the client device ([0064], particularly, “In a preferred embodiment of the invention, test system 400 comprises a central test manager 430, which is a software module operating on a computing device and which provides a user interface that allows users of test manager 430 to configure, start, stop, and interpret results of a wide range of automated tests that probe the behavior of one or more functionally complex systems 470. Using test manager 430, users may create, view, activate, deactivate, store, or otherwise manipulate one or more test rules 437, which are generally stored in a persistent data storage system such as test data storage subsystem 425. In general, in response to actions taken by users (or by invocation of applicable test rules 437), users may send test commands 434 to test execution engine 431, which carries out tests in accordance with either or both of test rules 437 and test commands 434.”); 
instructing, by the computing system, the client device to request the controller for access to the first application ([0064]); 
determining, by the computing system, that the first shared computing resource is faulty based on the client device being unable to access the first application at a time of application of the tag to the first shared computing resource ([0064], particularly, “In a preferred embodiment of the invention, test system 400 comprises a central test manager 430, which is a software module operating on a computing device and which provides a user interface that allows users of test manager 430 to configure, start, stop, and interpret results of a wide range of automated tests that probe the behavior of one or more functionally complex systems 470. Using test manager 430, users may create, view, activate, deactivate, store, or otherwise manipulate one or more test rules 437, which are generally stored in a persistent data storage system such as test data storage subsystem 425. In general, in response to actions taken by users (or by invocation of applicable test rules 437), users may send test commands 434 to test execution engine 431, which carries out tests in accordance with either or both of test rules 437 and test commands 434.”, testing can include pinging see [0090], “Examples of test procedures that may be used or initiated by network test device 725 may include, but are not limited to, such network-oriented test procedures as ping testing, port mapping, packet inspection, dropped packet detection, and so forth. It will be appreciated by one having ordinary skill in the art that there are many network-oriented testing techniques known in the art, any combination of which may be used, coordinated, or initiated by one or more network test devices 725 without departing from the scope of the invention.”); and 
taking a corrective action with respect to the first shared computing resource ([0017]). 
However Salame does not explicitly disclose identify the first shared computing resource with a tag.
But, Irudayaraj discloses configuring, by a computing system, a controller to identify a first shared computing resource that is potentially faulty with a tag ([0100], particularly, “If one of the database servers 202 fails, and the failed server is a read server, health monitor 204 tags it as unavailable in the etcd store 162, and no read queries are sent to that read server 202 until it is again available and its status is updated in etcd 162.”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Salame and Irudayaraj in order to provide a known and reliable means of tracking the functionality of resources in a distributed system.
 
As to claim 2, the teachings of Salame and Irudayaraj as combined for the same reasons set forth in claim 1’s rejection and further disclose configuring, by the computing system, the controller to permit the controller to assign at least one shared computing resource, from among the plurality of shared computing resources, to deliver the first application to the client device  (Salame, [0064], particularly, “In a preferred embodiment of the invention, test system 400 comprises a central test manager 430, which is a software module operating on a computing device and which provides a user interface that allows users of test manager 430 to configure, start, stop, and interpret results of a wide range of automated tests that probe the behavior of one or more functionally complex systems 470. Using test manager 430, users may create, view, activate, deactivate, store, or otherwise manipulate one or more test rules 437, which are generally stored in a persistent data storage system such as test data storage subsystem 425. In general, in response to actions taken by users (or by invocation of applicable test rules 437), users may send test commands 434 to test execution engine 431, which carries out tests in accordance with either or both of test rules 437 and test commands 434.”).

As to claim 6, the teachings of Salame and Irudayaraj as combined for the same reasons set forth in claim 1’s rejection and further disclose determining, for the first shared computing resource, at least one of an average CPU load, a memory usage, or a time variable representing a length of time the first shared computing resource has been available, wherein: determining that the first shared computing resource is potentially faulty is based at least in part on the at least one of the average CPU load, the memory usage, or the time variable (Sadame, [0073], particularly, “quantitative and time-based characteristics (for example, input/output rates for various hardware and software, identifying and correlating when errors occur, etc.), and coordinating different informational sources, such as data retrieved from log data 510 (for example, time-coded log information from all the devices within functionally complex system 470 that generate a log) and/or event data 511 (for example, a notification resulting from a user's pressing a specific key on a keyboard, from a hardware device such as a timer, or from components either within or external to a functionally complex system 470), that may change one or more behaviors of system 470 in response to such detected events or log results pertaining to functionally complex system 470.” And [0087], particularly, “If, for example, the fault ended up being a faulty component gateway 661, correlation engine 730 would attempt to find a relationship to other events that may have occurred within the system within a given timeframe, on the same component, or some other logical relationship, for example an entry in a log files that that showed peculiar behavior of a related component was detected by log analyzer 720. In this example, the gateway log entries may have shown uncharacteristically long response times when processing IP communication packets. Correlation engine 730 would create a relationship between a long response time for a gateway and gateway performance. Furthermore, the log file event that indicated the uncharacteristically long response time when processing an IP communication packet, would be considered a precursor event.”).

As to claim 7, the teachings of Salame and Irudayaraj as combined for the same reasons set forth in claim 1’s rejection and further disclose receiving, from the first shared computing resource, data regarding the first shared computing resource, wherein: the data includes at least one of a time elapsed since a last successful connection, a number of current connections, or status of a connection, and determining that the first shared computing resource is potentially faulty is based at least in part on the received data (Sadame, [0073], particularly, “quantitative and time-based characteristics (for example, input/output rates for various hardware and software, identifying and correlating when errors occur, etc.), and coordinating different informational sources, such as data retrieved from log data 510 (for example, time-coded log information from all the devices within functionally complex system 470 that generate a log) and/or event data 511 (for example, a notification resulting from a user's pressing a specific key on a keyboard, from a hardware device such as a timer, or from components either within or external to a functionally complex system 470), that may change one or more behaviors of system 470 in response to such detected events or log results pertaining to functionally complex system 470.” And [0087], particularly, “If, for example, the fault ended up being a faulty component gateway 661, correlation engine 730 would attempt to find a relationship to other events that may have occurred within the system within a given timeframe, on the same component, or some other logical relationship, for example an entry in a log files that that showed peculiar behavior of a related component was detected by log analyzer 720. In this example, the gateway log entries may have shown uncharacteristically long response times when processing IP communication packets. Correlation engine 730 would create a relationship between a long response time for a gateway and gateway performance. Furthermore, the log file event that indicated the uncharacteristically long response time when processing an IP communication packet, would be considered a precursor event.”).

As to claim 8, the teachings of Salame and Irudayaraj as combined for the same reasons set forth in claim 1’s rejection and further disclose sending the tag to the client device such that the client device includes the tag in requests to the controller for access (Irudayaraj, [0100]).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salame in view of Beach et al (US Pub. No. 2011/0314331), hereafter, “Beach.”

As to claim 17, Salame discloses a method, comprising: 
identifying, by a computing system, a shared computing resource based on a state of the shared computing resource, the state being indicative of an availability of the shared computing resource to connect with a client device  ([0064], particularly, “In a preferred embodiment of the invention, test system 400 comprises a central test manager 430, which is a software module operating on a computing device and which provides a user interface that allows users of test manager 430 to configure, start, stop, and interpret results of a wide range of automated tests that probe the behavior of one or more functionally complex systems 470. Using test manager 430, users may create, view, activate, deactivate, store, or otherwise manipulate one or more test rules 437, which are generally stored in a persistent data storage system such as test data storage subsystem 425. In general, in response to actions taken by users (or by invocation of applicable test rules 437), users may send test commands 434 to test execution engine 431, which carries out tests in accordance with either or both of test rules 437 and test commands 434.”); 
determining, by the computing system, an amount of time in which the shared computing resource has been in that state ([0073], particularly, “quantitative and time-based characteristics (for example, input/output rates for various hardware and software, identifying and correlating when errors occur, etc.), and coordinating different informational sources, such as data retrieved from log data 510 (for example, time-coded log information from all the devices within functionally complex system 470 that generate a log) and/or event data 511 (for example, a notification resulting from a user's pressing a specific key on a keyboard, from a hardware device such as a timer, or from components either within or external to a functionally complex system 470), that may change one or more behaviors of system 470 in response to such detected events or log results pertaining to functionally complex system 470.” And [0087], particularly, “If, for example, the fault ended up being a faulty component gateway 661, correlation engine 730 would attempt to find a relationship to other events that may have occurred within the system within a given timeframe, on the same component, or some other logical relationship, for example an entry in a log files that that showed peculiar behavior of a related component was detected by log analyzer 720. In this example, the gateway log entries may have shown uncharacteristically long response times when processing IP communication packets. Correlation engine 730 would create a relationship between a long response time for a gateway and gateway performance. Furthermore, the log file event that indicated the uncharacteristically long response time when processing an IP communication packet, would be considered a precursor event.”); 
providing, by the computing system, instructions to the client device to connect with the shared computing resource based on the determined amount of time in which the shared computing resource has been in the state ([0087]-[0088], particularly, “When a fault is found in one functionally complex system 470, correlation engine 730 will determine what other functionally complex systems 470 may have a similar component and/or architecture. In this case, correlation engine 470 will use information gathered from the test results from the first functionally complex system 470 and proactively apply the same process for discovering faults, and formulate attempt to automatically resolve the issues for the other functionally complex systems 470.”). 
However, Salame discloses initiating, by the computing system, an action relative to the shared computing resource in response to input from the client device, the input indicative of the shared computing resource being inoperative, and the action configured to make the shared computing resource operative.   
But, Beach discloses initiating, by the computing system, an action relative to the shared computing resource in response to input from the client device, the input indicative of the shared computing resource being inoperative, and the action configured to make the shared computing resource operative (Abstract and [0041], particularly, “In Detection & Repair Mode, the system allows the maintainer to verify the best repair action offered, and then execute the repair. This mode prompts the maintainer for feedback following the repair to enhance the system's decision logic for future repairs.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Salame and Beach in order to provide a known and reliable means of providing user control of repair procedures in a complex system.

As to claim 18, the teachings of Salame and Beach as combined for the same reasons set forth in claim 17’s rejection and further disclose identifying, by the computing system, a second shared computing resource; providing, by the computing system, instructions to the client device to connect with the second shared computing resource; and determining, by the computing system in response to input from the client device, that the second shared computing resource is operative (Salame, [0064], particularly, “In a preferred embodiment of the invention, test system 400 comprises a central test manager 430, which is a software module operating on a computing device and which provides a user interface that allows users of test manager 430 to configure, start, stop, and interpret results of a wide range of automated tests that probe the behavior of one or more functionally complex systems 470. Using test manager 430, users may create, view, activate, deactivate, store, or otherwise manipulate one or more test rules 437, which are generally stored in a persistent data storage system such as test data storage subsystem 425. In general, in response to actions taken by users (or by invocation of applicable test rules 437), users may send test commands 434 to test execution engine 431, which carries out tests in accordance with either or both of test rules 437 and test commands 434.” And Beach, Abstract and [0041], particularly, “In Detection & Repair Mode, the system allows the maintainer to verify the best repair action offered, and then execute the repair. This mode prompts the maintainer for feedback following the repair to enhance the system's decision logic for future repairs.”).

 As to claim 19, the teachings of Salame and Beach as combined for the same reasons set forth in claim 17’s rejection and further disclose determining, by the computing system, an average CPU load of the shared computing resource, wherein: providing the instructions to the client device to connect with the shared computing resource is additionally based on the average CPU load (Salame, [0097]).

As to claim 20, the teachings of Salame and Beach as combined for the same reasons set forth in claim 17’s rejection and further disclose initiating the action includes initiating a reboot of the shared computing resource (Beach, [0041]).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Salame and Irudayaraj in view of Beach et al (US Pub. No. 2011/0314331).

As to claim 9, the teachings of Salame and Irudayaraj disclose the parent claim but do not explicitly disclose taking the corrective action includes causing the controller to initiate a reboot of the first shared computing resource.  However, Beach discloses taking a corrective action includes causing the controller to initiate a reboot of the first shared computing resource (Beach, [0041]).  Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Salame and Irudayaraj with Beach in order to provide a known and reliable means of fixing problematic components in a system.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452